       Case 4:18-cv-00126-CDL Document 116 Filed 02/17/21 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

JORDAN OUTDOOR ENTERPRISES, LTD.,               *

      Plaintiff,                                *

vs.                                             *

J&M CONCEPTS, LLC,                              *

      Defendant                                 *
                                                     CASE NO. 4:18-CV-126 (CDL)
                                                *
COUNTRY BREEZE VENTURES, LLC,
     Plaintiff,                                 *

vs.                                             *

JORDAN OUTDOOR ENTERPRISES, LTD.,               *

      Defendant.                                *


                                     O R D E R

      J&M    Concepts,      LLC     (“J&M”)     obtained       a    license      to   use

intellectual property owned by Jordan Outdoor Enterprises, Ltd.

(“Realtree”) on J&M’s energy drink containers.                        Realtree later

permitted the Coca-Cola Company to use some of the same Realtree

intellectual        property   on    Mello    Yello     soft       drink    containers.

Shortly     after    the   Realtree-Mello       Yello    campaign          started,   J&M

assigned its interest in the Realtree license to Country Breeze

Ventures, LLC (“Country Breeze”).                Country Breeze did not pay

Realtree     any     royalties      that      were    due   under          the   License

Agreement.      Country Breeze filed a breach of contract action,
        Case 4:18-cv-00126-CDL Document 116 Filed 02/17/21 Page 2 of 4



asserting      that     Realtree       breached      the      License     Agreement’s

exclusivity provision by continuing the Mello Yello campaign and

that Country Breeze’s nonperformance should be excused by virtue

of Realtree’s breach.           Realtree brought a breach of contract

counterclaim against Country Breeze, arguing that it did not

violate the License Agreement’s exclusivity provision and that

Country Breeze thus owes it royalties due under the License

Agreement.       The    Court       concluded      that    genuine    fact      disputes

precluded summary judgment on both of these breach of contract

claims.       See generally Country Breeze Ventures, LLC v. Jordan

Outdoor     Enterprises,      Ltd.,        No.    4:18-CV-172      (CDL),       2020   WL

1876252 (M.D. Ga. Apr. 15, 2020).

       Realtree brought a separate action against J&M, asserting

among   other    things      that    J&M    breached      § 29.2     of   the    License

Agreement.       Realtree claims that J&M was aware of the Mello

Yello campaign and assigned the License Agreement to Country

Breeze without disclosing the Mello Yello deal.                      Realtree argues

that this action amounts to bad faith that diminished Country

Breeze’s      ability   to    meet    its       obligations    under      the    License

Agreement.      Realtree seeks damages from J&M that were caused by

this alleged breach of § 29.2.                  J&M, on the other hand, brought

a counterclaim against Realtree for misrepresentation, asserting

that Realtree misrepresented the scope of the Mello Yello deal,

that    J&M     reasonably      relied       on    that     misrepresentation          in


                                            2
        Case 4:18-cv-00126-CDL Document 116 Filed 02/17/21 Page 3 of 4



consenting      to    the    Mello   Yello     deal,    and   that      J&M    suffered

damages as a result.           The Court found that genuine fact disputes

precluded summary judgment on both Realtree’s § 29.2 breach of

contract claim and on J&M’s misrepresentation counterclaim.                          See

generally Jordan Outdoor Enterprises, Ltd. v. J&M Concepts, LLC,

No. 4:18-CV-126 (CDL), 2020 WL 2449278 (M.D. Ga. May 12, 2020).

     After the Court decided both summary judgment motions, the

Court ordered the parties to show cause why the two actions

should not be consolidated for trial under Federal Rule of Civil

Procedure      42.     The    parties    all   agreed     that    the    two   actions

should be consolidated for trial, so the Court entered an order

consolidating them.          Order (July 31, 2020), ECF No. 85 in 4:18-

cv-126.     Before the Court entered its order of consolidation but

after     it    was    clear     that    all      the    parties      consented        to

consolidation, Realtree filed a notice of non-party fault in the

Country Breeze action, requesting apportionment under O.C.G.A.

§ 51-12-33.       Notice of Non-Party Fault (July 30, 2020), ECF No.

62 in 4:18-cv-172.            That notice informed Country Breeze that

Realtree sought to argue that J&M breached a duty in tort that

it owed to Country Breeze and that J&M is responsible for any

damages    Country      Breeze   seeks     from    Realtree.         After     the   two

actions    were      consolidated    for     trial,     Country    Breeze      filed   a

motion to strike Realtree’s notice of non-party fault, arguing




                                           3
        Case 4:18-cv-00126-CDL Document 116 Filed 02/17/21 Page 4 of 4



that   Georgia’s      apportionment     statute     does      not   apply   to    the

contract dispute between Country Breeze and Realtree.

       The   Court     finds   it     unnecessary       to    determine     whether

Georgia’s    apportionment         statute    applies    in    contract     actions

because Realtree’s notice of non-party fault is now moot.                         The

two actions have been consolidated for trial, and Realtree still

has its claim against J&M under § 29.2 of the License Agreement.

In resolving the breach of contract claims between Realtree and

Country Breeze, Realtree’s claim against J&M under § 29.2 of the

License Agreement, and J&M’s misrepresentation claims against

Realtree,    the     jury   will    necessarily   determine         the   fault   and

damages attributable to each party in this consolidated action.

Thus, the issues contemplated by the notice of non-party fault

will be litigated at trial based on the claims that are already

pending.     For these reasons, the Court finds that Realtree’s

notice of non-party fault is moot, and Country Breeze’s motion

to strike it (ECF No. 88 in 4:18-cv-126) is terminated.

       IT IS SO ORDERED, this 17th day of February, 2021.

                                             s/Clay D. Land
                                             CLAY D. LAND
                                             U.S. DISTRICT COURT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA




                                         4
